OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:November 30 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Papp Investment Trust By (Signature and Title)* /s/ L. Roy Papp L. Roy Papp, President Date August 7, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Shareholder Brief Identification Proposed Did the How did the Fund Did the Fund vote Ticker Meeting of the Matter by Issuer or Fund Cast its Vote? With or Against Issuer Name Symbol CUSIP Date Voted On Security Holder? Vote? For, Against, Abstain Management? Microchip Tech. MCHP 08/19/11 Election of Directors Issuer Yes For With Microchip Tech. MCHP 08/19/11 Ratification of Auditors Issuer Yes For With Microchip Tech. MCHP 08/19/11 Frequency of executive compensation 3 yrs. Issuer Yes For With Microchip Tech. MCHP 08/19/11 Restate Mgmt. Incent. Comp. Perform. Goals Issuer Yes For With Techne Corp. TECH 10/27/11 Election of Directors Issuer Yes For With Techne Corp. TECH 10/27/11 Number of Directors at nin Issuer Yes For With Techne Corp. TECH 10/27/11 Non binding vote on executive compensation Issuer Yes For With Techne Corp. TECH 10/27/11 Frequency of executive comp. 1 year Issuer Yes For With Linear Technology LLTC 11/02/11 Election of Directors Issuer Yes For With Linear Technology LLTC 11/02/11 Ratification of Auditors Issuer Yes For With Linear Technology LLTC 11/02/11 Executive Compensation Issuer Yes For With Linear Technology LLTC 11/02/11 Frequency of ececutive comp. 3 years Coach COH 11/03/11 Election of Directors Issuer Yes For With Coach COH 11/03/11 Ratification of Auditors Issuer Yes For With Coach COH 11/03/11 Executive Compensation Issuer Yes For With Coach COH 11/03/11 Frequency of executive comp. 1 year Issuer Yes For With Clorox CLX 11/16/11 Election of Directors Issuer Yes For With Clorox CLX 11/16/11 Ratification of Auditors Issuer Yes For With Clorox CLX 11/16/11 Executive Compensation Issuer Yes For With Clorox CLX 11/16/11 Frequency of executive comp. 1 yr. Issuer Yes For With Clorox CLX 11/16/11 Against Stockh. Prop. On Independent Chairman Security Holder Yes Against With Resmed RMD 11/16/11 Election of Directors Issuer Yes For With Resmed RMD 11/16/11 Ratification of Auditors Issuer Yes For With Resmed RMD 11/16/11 ExecutiveCompensation Issuer Yes For With Resmed RMD 11/16/11 Frequency of executive comp. 1 yr. Issuer Yes For With Resmed RMD 11/16/11 Amendment to incentive plan to increase shares Issuer Yes For With Micros Systems MCRS 11/18/11 Election of Directors Issuer Yes For With Micros Systems MCRS 11/18/11 Ratification of Auditors Issuer Yes For With Micros Systems MCRS 11/18/11 Executive Compensation Issuer Yes For With Micros Systems MCRS 11/18/11 Frequency of executive comp. 1 yr. Issuer Yes For With Micros Systems MCRS 11/18/11 Stock option planof add. Common stock Issuer Yes For With Ecolab ECL 11/30/11 Approve Issuance of Shares pursuent to Merger Issuer Yes For With Ecolab ECL 11/30/11 Adopt Restated Certificate of Incorporation Issuer Yes For With Ecolab ECL 11/30/11 Adjourn mtg. to solicit additional proxies Issuer Yes For With Parexel International PRXL 12/08/11 Election of Directors Issuer Yes For With Parexel International PRXL 12/08/11 Ratification of Auditors Issuer Yes For With Parexel International PRXL 12/08/11 Executive Compensation Issuer Yes For With Parexel International PRXL 12/08/11 Frequency of executive comp. 1 yr. Issuer Yes For With Factset Research Systems FDS 12/13/11 Election of Directors Issuer Yes For With Factset Research Systems FDS 12/13/11 Ratification of Auditors Issuer Yes For With Factset Research Systems FDS 12/13/11 Restated Certificate of Incorporation Issuer Yes For With Factset Research Systems FDS 12/13/11 Executive Compensation Issuer Yes For With Factset Research Systems FDS 12/13/11 Frequency of exec. comp. 1 year Issuer Yes For With Express Scripts ESRX 12/21/11 Adopt agreement of Merger Issuer Yes For With Express Scripts ESRX 12/21/11 Approve adjournment of special mtg. of Merger Issuer Yes For With Medco Health Solutions MHS 58405U102 12/21/11 Adopt agreement of Merger Issuer Yes For With Medco Health Solutions MHS 58405U102 12/21/11 Adjourn mtg. to silicit additional proxies Issuer Yes For With Medco Health Solutions MHS 58405U102 12/21/11 Executive Comp. in connection with merger Issuer Yes For With Nuance Communications NUAN 67020Y100 01/27/12 Election of Directors Issuer Yes For With Nuance Communications NUAN 67020Y100 01/27/12 Ratification of Auditors Issuer Yes For With Nuance Communications NUAN 67020Y100 01/27/12 Approve amended restated 2000 stock plan Issuer Yes For With Nuance Communications NUAN 67020Y100 01/27/12 Approve executive compensation Issuer Yes For With Nuance Communications NUAN 67020Y100 01/27/12 Approve frequency of exec. Comp. 1 year Issuer Yes For With McCormick & Company MKC 03/28/12 No Code Avail. ~ rec. info. too late for voting Issuer Yes For With IDEX IEX 45167R104 04/10/12 Election of Directors Issuer Yes For With IDEX IEX 45167R104 04/10/12 Ratification of Auditors Issuer Yes For With IDEX IEX 45167R104 04/10/12 Approve Executive Compensation Issuer Yes For With T. Rowe Price Group TROW 74144T108 04/17/12 Election of Directors Issuer Yes For With T. Rowe Price Group TROW 74144T108 04/17/12 Ratification of Auditors Issuer Yes For With T. Rowe Price Group TROW 74144T108 04/17/12 Approve Executive Compensation Issuer Yes For With T. Rowe Price Group TROW 74144T108 04/17/12 Approve Long Term Incentive Plan Issuer Yes For With C.R. Bard BCR 04/18/12 Election of Directors Issuer Yes For With C.R. Bard BCR 04/18/12 Ratification of Auditors Issuer Yes For With C.R. Bard BCR 04/18/12 Approve Longterm Incentive Plan Issuer Yes For With C.R. Bard BCR 04/18/12 Approve Employee Stock Purchas Issuer Yes For With C.R. Bard BCR 04/18/12 Approve Executive Compensation Issuer Yes For With C.R. Bard BCR 04/18/12 Approve Certificate of Incorporation Issuer Yes For With C.R. Bard BCR 04/18/12 Proposal relating to Sustainability Reporting Shareholder Yes Against With Silicon Laboratories SLAB 04/19/12 Election of Directors Issuer Yes For With Silicon Laboratories SLAB 04/19/12 Ratification of Auditors Issuer Yes For With Silicon Laboratories 04/19/12 Approve Executive Compensation Issuer Yes For With Sigma-Aldrich SIAL 05/01/12 Election of Directors Issuer Yes For With Sigma-Aldrich SIAL 05/01/12 Ratification of Auditors Issuer Yes For With Sigma-Aldrich SIAL 05/01/12 Approve Executive Compensation Issuer Yes For With Whiting Petroleum WLL 05/01/12 Election of Directors Issuer Yes For With Whiting Petroleum WLL 05/01/12 Ratification of Auditors Issuer Yes For With Whiting Petroleum WLL 05/01/12 Approve Executive Compensation Issuer Yes For With Rovi ROVI 05/01/12 Election of Directors Issuer Yes For With Rovi ROVI 05/01/12 Ratifcation of Auditors Issuer Yes For With Rovi ROVI 05/01/12 Approve Executive Compensation Issuer Yes For With Ametek AME 05/01/12 Election of Directors Issuer Yes For With Ametek AME 05/01/12 Ratification of Auditors Issuer Yes For With Ametek AME 05/01/12 Approving Executive Compensation Issuer Yes For With Gardner Denver GDI 05/01/12 Election of Directors Issuer Yes For With Gardner Denver GDI 05/01/12 Ratification of Auditors Issuer Yes For With Gardner Denver GDI 05/01/12 Approve long term incentive plan Issuer Yes For With Gardner Denver GDI 05/01/12 Approve executive compensation Issuer Yes For With FMC Technologies FTI 30249U101 05/02/12 Election of Directors Issuer Yes For With FMC Technologies FTI 30249U101 05/02/12 Ratification of Auditors Issuer Yes For With FMC Technologies FTI 30249U101 05/02/12 Executive Compensation Issuer Yes For With FMC Technologies FTI 30249U101 05/02/12 Restate Certificate of Incorporation Issuer Yes For With Expeditors Int'l of Washington EXPD 05/02/12 Election of Directors Issuer Yes For With Expeditors Int'l of Washington EXPD 05/02/12 Ratification of Auditors Issuer Yes For With Expeditors Int'l of Washington EXPD 05/02/12 Approve Executive Compensation Issuer Yes For With Expeditors Int'l of Washington EXPD 05/02/12 Approve Stock Option Plan Issuer Yes For With Expeditors Int'l of Washington EXPD 05/02/12 Adopt Independent Board Chairman Policy Shareholder No Against With Mettler-Toledo MTD 05/03/12 Election of Directors Issuer Yes For With Mettler-Toledo MTD 05/03/12 Approval of Independent RPA Issuer Yes For With Mettler-Toledo MTD 05/03/12 Advisory vote to Approve Exec. Compensation Issuer Yes For With Ecolab ECL 05/03/12 Election of Directors Issuer Yes For With Ecolab ECL 05/03/12 Ratification of Auditors Issuer Yes For With Ecolab ECL 05/03/12 Approve Certificate of Incorporation Issuer Yes For With Ecolab ECL 05/03/12 Approve Executive Compensation Issuer Yes For With Ecolab ECL 05/03/12 Proposal to provide vote for political contrib. Shareholder Yes Against With Ecolab ECL 05/03/12 Proposal to adopt a role to redeem current or future stockholders rights plan Shareholder Yes Against With O'Reilly Automotive ORLY 67103H107 05/08/12 Election of Directors Issuer Yes For With O'Reilly Automotive ORLY 67103H107 05/08/12 Ratification of Auditors Issuer Yes For With O'Reilly Automotive ORLY 67103H107 05/08/12 Approve Executive Compensation Issuer Yes For With O'Reilly Automotive ORLY 67103H107 05/08/12 Approve Incentive Plan Issuer Yes For With SXC Health Solutions SXCI 78505P100 05/16/12 Election of Directors Issuer Yes For With SXC Health Solutions SXCI 78505P100 05/16/12 Ratification of Auditors Issuer Yes For With SXC Health Solutions SXCI 78505P100 05/16/12 Approve Executive Compensation Issuer Yes For With Stericycle SRCL 05/22/12 Election of Directors Issuer Yes For With Stericycle SRCL 05/22/12 Ratifaction of Auditors Issuer Yes For With Stericycle SRCL 05/12/12 Approving Executive Compensation Issuer Yes For With Stericycle SRCL 05/12/12 Equity Awards until executive retirement Security Holder Against Against With Pioneer Natural Rsources PXD 05/17/12 Election of Directors Issuer Yes For With Pioneer Natural Rsources PXD 05/17/12 Ratification of Auditors Issuer Yes For With Pioneer Natural Rsources PXD 05/17/12 Approve Cert. of Incorporation Issuer Yes For With Pioneer Natural Rsources PXD 05/17/12 Approve Executive Compensation Issuer Yes For With Pioneer Natural Rsources PXD 05/17/12 Against Shareh. Proposal of indedpendent chairm. Shareholder No Against With Informatica INFA 45666Q102 05/31/12 Election of Directors Issuer Yes For With Informatica INFA 45666Q102 05/31/12 Ratification of Auditors Issuer Yes For With Informatica INFA 45666Q102 05/31/12 Approve 2009 Equ. Incentive plan Issuer Yes For With Informatica INFA 45666Q102 05/31/12 Approve Executive Compensation Issuer Yes For With Catalyst Health Solutions CHSI 14888B103 06/04/12 Election of Directors Issuer Yes For With Catalyst Health Solutions CHSI 14888B103 06/04/12 Ratification of Auditors Issuer Yes For With Catalyst Health Solutions CHSI 14888B103 06/04/12 Executive Officers compensation disclosure Issuer Yes For With Petsmart PETM 06/13/12 Election of Directors Issuer Yes For With Petsmart PETM 06/13/12 Ratification of Auditors Issuer Yes For With Petsmart PETM 06/13/12 Approve 2012 Empl. Stock Purchase Issuer Yes For With Petsmart PETM 06/13/12 Approve Executive Compensation Issuer Yes For With
